CASSEL, Judge
(dissenting):
To the extent that the only issue before us is whether this case must be reviewed by this Court under Article 66, Uniform Code of Military Justice (UCMJ), I disagree with the majority decision. I also disagree with the new method of review which the majority opinion has created by its fiat.
First, the question presented by the forwarding of this case from the Judge Advocate General is only whether this Court must review it under Article 66, UCMJ, when, after a rehearing, the case was mistakenly reviewed by the Office of the Judge Advocate General — purportedly under Article 69, UCMJ. The answer to this narrow issue is dictated by the chronology of this case. The opinion of this Court was dated 19 August 1975. The mandate from the Judge Advocate General to the original convening authority (Appendix I) ordered that the record be returned. (At that time 0122 of the Manual of the Judge Advocate General required that all General Court-Martial cases be forwarded to the Navy-Marine Corps Appellate Review Activity, Office of the Judge Advocate General, Washington, D.C.) On 4 December 1976, the appellant petitioned for review by the Court of Military Appeals. That petition was dismissed as being premature because this Court had not taken final action. {See Appendix II). The majority concedes that under the rules announced in United States v. Bullington, 13 M.J. 184 (C.M.A. 1982), and United States v. Wilson, 20 M.J. 335 (C.M.A.1985), we cannot, by our action, preclude normal review by the Court of Military Appeals. The normal avenue of appeal to that Court, however, is Article 67, UCMJ, which requires a decision by this Court under Article 66. Thus, we must review this case in the normal course of review, i.e., Article 66. So the answer to the question presented by the Judge Advocate General is, in this case at least, yes. Examination under Article 69 is precluded.
Before discussing the theory of review created by the majority, I simply note that I agree completely with Judge Gladis that there exist two alternate and exclusive methods of reviewing general court-martial cases and that there is no discretion vested in the reviewing body to determine which way review will take place. That is dictated by statute and depends solely on the sentence adjudged and approved. See Articles 66 and 69, UCMJ. Judge Gladis and I disagree, however {see United States v. Sullivan, No. 86 3698R (N.M.C.M.R. 31 July 1987)), because I believe that in the situation where this Court does not specifically order the return of a remanded case, that case should be reviewed as a normal case within the statutory scheme, i.e., further review will be dependent upon the sentence adjudged at the rehearing and approved by the convening authority. Cf. United States v. Wilson, 20 M.J. 335 (C.M.A.1985), and United States v. Bullington, 13 M.J. 184 (C.M.A.1982).1 In those cases the Court of Military Appeals ruled that “a case which had originally been submitted to a Court of Military Review under Article 66, and which had been returned by that court to the convening authority for further action, could be reviewed again by the intermediate appellate court____” Wilson, 20 M.J. at 336 (emphasis added). Under Article 66(c) & (d), this Court is empowered to set aside the findings and sentence in any given case and order a rehearing. I read Wilson and Bullington as standing for the proposition that the Court of Military Review can, as part of its power under Article 66, order that a remanded case be returned to that court for review upon completion of the rehearing. I do not read those cases as giving to the Court of Military Review a power not already existing in the current statutory scheme.
The basic problem with the majority position is that it creates an undefined and *885unstructured power of discretion in the Courts of Military Review that has no basis in law and which plays havoc with the concept of finality of decisions and review.2 In effect, the majority finds that a case which this Court has remanded and returned for a rehearing is reviewable under either Article 66 or Article 69 depending on whether or not we wish to “permit” review by the Judge Advocate General to suffice in lieu of our review. The problem is, however, who is to ask if we permit this— and when? As an example, suppose that, upon review, we affirm only some of the findings and order a rehearing on either the remaining findings and sentence or the sentence alone, and the sentence upon rehearing does not meet the threshold requirements for jurisdiction to attach under Article 66, and the case is ultimately reviewed by the Judge Advocate General, Five years later appellant writes to the Judge Advocate General and complains that his case has not been reviewed by the Court of Military Review. He is not satisfied with the response and petitions us to appoint counsel and review the case. He then promptly dies. Must the proceedings be abated and charges dismissed? See United States v. Roettger, 17 M.J. 453 (C.M.A.1984).

. In this regard, it is interesting to note that United States v. Montesinos, 24 M.J. 682 (A.C.M.R.1987), is currently before the Court of Military Appeals. See 26 M.J. 207 (C.M.A.1988).


. For example, when can an accused petition this Court for a "grant of review?” from the time the sentence is adjudged? after an unsatisfactory review by the Judge Advocate General under Article 69? Furthermore, does this Court now have plenary power to grant or deny review? Are there any standards to determine what should be reviewed? It is noted that the Courts of Military Review Rules of Practice and Procedure do not contain any provision concerning petitions for review under Article 66.